Bucjiaxan, J.
The defendants being sued for the tax imposed upon keepers of livery stables by the city ordinance of November loth, 1849, have pleaded that the said tax is illegal, because their stable has been taxed in the form of a property tax, and also of a license, and that it is unconstitutional, as being unequal.
The first objection is disposed of, by observing that the tax herein sued for is not a tax on property, but. a tax on an occupation — rthat of keeping a livery stable; and that, as to the allegation in the answer that the defendants have already paid a license to the cily, said allegation is unsupported by any proof.
"Vie are unable to pern ivo how the ordinance in question violates the Article 127 of the Constitution, which requires taxation to be equal and uniform. Its words are : “All keepers or owners of stables where horses and carriages are kept for hire,” &c, The argument seems to be that the business of defendant’s livery stable will not bear such a tax. To this it may be again replied— this does not profess to b a tax on capital or profits, which are property; but on the person pursuing a certain occupation. To levy such a tax differently upon one and another in proportion to the success of each in such pursuit, would producá the veiy inequality of which defendants complain. As the ordinance stands, all are taxed alike.
Judgment affirmed with costs.
Smdell, C. J.
I find nothing unconstitutional or illegal in the tax, and concur in the affirmance of the judgment.